     Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 1 of 12 Page ID #:1



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   JOHN T. BROOKS, Cal. Bar No. 167793
 2   jbrooks@sheppardmullin.com
   501 W. Broadway, 19th Floor
 3 San Diego, California 92101
   Telephone: 619.338.6500
 4 Facsimile: 619.234.3815
 5 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   JEFFREY S. CROWE, Cal. Bar No. 216055
 6   jcrowe@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 7 Costa Mesa, CA 92626-1993
   Telephone: 714.424.8231
 8 Facsimile: 714.428.5997
 9 Attorneys for Plaintiff
     ATLANTIC SPECIALTY INSURANCE COMPANY
10
11                              UNITED STATES DISTRICT COURT
12            CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
13
     ATLANTIC SPECIALTY                         Case No.
14 INSURANCE COMPANY, a New
     York corporation,
15                                              COMPLAINT FOR
                       Plaintiff,               DECLARATORY JUDGMENT AND
16                                              RESTITUTION
              v.
17
     HOSOPO CORPORATION doing
18 business as HORIZON SOLAR
     POWER, a Delaware corporation; and
19 DOES 1-10, inclusive,
20                     Defendant.
21
22
23
24
25
26
27
28

                                               -1-
     SMRH:4832-4348-7671.1            COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
     Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 2 of 12 Page ID #:2



 1            Plaintiff Atlantic Specialty Insurance Company complains against defendant
 2 HOSOPO Corporation and alleges as follows:
 3                                          JURISDICTION
 4            1.       This Court has jurisdiction over this action based upon complete
 5 diversity of citizenship under 28 U.S.C. sections 1332 and 1441. The amount in
 6 controversy, exclusive of interest and costs, exceeds $75,000.
 7            2.       Plaintiff Atlantic Specialty Insurance Company (“ASIC”) is a New
 8 York corporation with its principal place of business in the State of Minnesota, and
 9 at all relevant times, was qualified to do business in California.
10            3.       Defendant HOSOPO Corporation doing business as HORIZON
11 SOLAR POWER (“Horizon Solar”) is a Delaware corporation with its principal
12 place of business in Temecula, California, and which, at all relevant times, conducts
13 business in California.
14            4.       This action is related to an underlying putative class action against
15 Horizon Solar titled William Gonzalez, et al. v. HOSOPO Corporation, et al.,
16 United States District Court, District of Massachusetts, Case No. 1:18-cv-10072-
17 FDS (the “Underlying Class Action”).
18                                               VENUE
19            5.       Venue is proper in this district, pursuant to 28 U.S.C. section 1391(b),
20 because Horizon Solar’s principal place of business is located in this judicial
21 district, and it is the judicial district in which a substantial part of the events giving
22 rise to this action have occurred including, without limitation, ASIC’s delivery of
23 the relevant insurance policy (described below) to Horizon Solar.
24                                   GENERAL ALLEGATIONS
25 The Policy.
26            6.       ASIC issued Private Company Management Liability Policy No.
27 MML-08501-17 (the “Policy”) to Named Insured Solar Spectrum Holdings LLC
28

                                                    -2-
     SMRH:4832-4348-7671.1                COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
     Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 3 of 12 Page ID #:3



 1 and, by way of Endorsement, to Horizon Solar as a covered “Organization,” with
 2 coverage effective June 16, 2017 to June 16, 2018.
 3            7.       The Policy contains Directors, Officers & Organization Liability
 4 Coverage subject to a $3 million Separate Limit of Liability and a $50,000 “each
 5 claim” Retention. The Policy’s Organization Liability Coverage provides that:
 6 “The Underwriter will pay, on behalf of the Organization, Loss from any
 7 Organization Claim first made against the Organization during the Policy Period
 8 or applicable Extended Reporting Period for a Wrongful Act; provided, that such
 9 Organization Claim is reported to the Underwriter in accordance with Section VIII
10 of this Coverage Section.” “Organization Claim” includes “a written demand for
11 monetary, non-monetary or injunctive relief . . . .” “Loss” includes “Defense
12 Expenses and any monetary amount which an Insured is legally obligated to pay as
13 a result of a covered Claim . . . .” “Defense Expenses” means “reasonable costs,
14 charges, fees (including but not limited to attorneys’ fees and experts’ fees) and
15 expenses incurred in defending any Claim . . . .” A “Wrongful Act” is “any actual
16 or alleged act, error, omission, misstatement, misleading statement or breach of duty
17 by” Horizon Solar.
18            8.       The Policy’s Organization Coverage is subject to various limitations,
19 exclusions, and conditions. Among other things, the Policy provides the following:
20                     III.   EXCLUSIONS
21                     (A)    This Coverage Section does not apply to, and no
22                            coverage will be available under this Coverage
23                            Section for, Loss from any Claim:
24                                                 ***
25                            (7)   [F]or any actual or alleged . . . invasion of
26                                  privacy or damage to or destruction of any
27                                  tangible property including loss of use thereof
28                                  whether or not it is damaged or destroyed.

                                                     -3-
     SMRH:4832-4348-7671.1                COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
     Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 4 of 12 Page ID #:4



 1                                 (Hereinafter, the “Invasion of Privacy
 2                                 Exclusion.”)
 3                                                ***
 4                           (17) based upon, arising out of, directly or
 5                                 indirectly resulting from, in consequence of,
 6                                 or in any way involving any actual or alleged
 7                                 . . . harassment (whether sexual or non-sexual
 8                                 in nature) of, any person or entity that is not
 9                                 an Insured. (Hereinafter, the “Harassment
10                                 Exclusion.”)
11 The Underlying Class Action.
12            9.       On January 15, 2018, a complaint was filed in the Underlying Class
13 Action asserting individual and putative class claims against Horizon Solar and
14 “John Doe Corporation,” a true and correct copy of which is attached hereto as
15 Exhibit 1.
16            10.      On April 25, 2018, a First Amended Class Action Complaint was filed
17 to add Flowmedia Solutions LLC as a defendant in the Underlying Class Action, a
18 true and correct copy of which is attached hereto as Exhibit 2.
19            11.      On August 31, 2018, a Second Amended Complaint was filed adding
20 TMI 4 U Comm LLC and David Goodstein as defendants in the Underlying Class
21 Action, a true and correct copy of which is attached hereto as Exhibit 3.
22            12.      In all of the Class Action Complaints in the Underlying Class Action,
23 two claims were alleged against Horizon Solar for: (1) violation of the Telephone
24 Consumer Protection Act, 47 U.S.C. section 227 (the “TCPA”); and (2) violation of
25 Mass. Gen. Laws ch. 93A (the “State Law” claim).
26            13.      According to the Second Amended Complaint, the Underlying Class
27 Action was brought “to enforce the consumer-privacy provisions of the Telephone
28 Consumer Protection Act . . . a federal statute enacted in 1991 in response to

                                                    -4-
     SMRH:4832-4348-7671.1               COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
     Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 5 of 12 Page ID #:5



 1 widespread public outrage about the proliferation of intrusive, nuisance
 2 telemarketing practices.” (Second Amended Complaint (“SAC”), ¶ 1.) The Second
 3 Amended Complaint alleges that, to generate new residential solar-power clients,
 4 Horizon Solar and/or its agents made telemarketing calls that violated the TCPA and
 5 State Law. (SAC, ¶¶ 8, 22-24, 60.)
 6            14.      As a result of the alleged violations of the TCPA and State Law, the
 7 Second Amended Complaint alleges that the putative class was “temporarily
 8 deprived of legitimate use of their phones because the phone line was tied up, they
 9 were charged for the calls and their privacy was invaded.” (SAC, ¶ 29.) The
10 Second Amended Complaint alleges further that the alleged violating calls were
11 “frustrating, obnoxious, annoying, were a nuisance and disturbed the solitude of
12 plaintiff and the class,” and were “harassing and annoying and invade[d] the privacy
13 of plaintiff and the putative class members . . . .” (SAC, ¶¶ 30, 100-101.)
14 ASIC’s Defense Under Reservation of Rights and the Settlement Demand for
15 Alleged TCPA Violations.
16            15.      Horizon Solar tendered the Underlying Class Action to ASIC under the
17 Policy. In a letter dated May 10, 2018, ASIC accepted Horizon Solar’s tender
18 “subject to a full and ongoing reservation of all rights and defenses.” Since then,
19 ASIC has funded Horizon Solar’s defense in the Underlying Class Action by and
20 through appointed defense counsel.
21            16.      In a letter dated February 6, 2019, ASIC sent an updated reservation of
22 rights letter to Horizon Solar. ASIC re-affirmed that it continued to defend Horizon
23 Solar in the Underlying Class Action “subject to a full and ongoing reservation of all
24 rights and defenses.” In its letter, among other things, ASIC reserved the right to
25 deny coverage under the Invasion of Privacy Exclusion.
26            17.      In a letter to ASIC dated March 21, 2019, putative class counsel made
27 “a formal demand to settle this matter for $3,000,000.” In the letter, counsel
28

                                                   -5-
     SMRH:4832-4348-7671.1               COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
     Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 6 of 12 Page ID #:6



 1 explained that the putative class “seeks to enforce federal telemarketing law, the
 2 Telephone Consumer Protection Act.”
 3            18.      In a letter dated April 22, 2019, ASIC sent an updated reservation of
 4 rights letter to Horizon Solar to advise that it did not believe the Underlying Class
 5 Action asserted damages or losses covered under the Policy. Among other things,
 6 ASIC advised that the Policy’s Invasion of Privacy Exclusion negated coverage for
 7 the claims alleged. Thus, ASIC explained that it reserved the following rights:
 8                  • “ASIC is reserving its right to deny coverage for some or all of any
 9                      judgment that might ultimately be entered against Horizon Solar, or of
10                      any settlement, because the damages or losses sought are not covered.
11                      ASIC also reserves its right to cease defending Horizon Solar if it or a
12                      court determines that no damages or losses sought by Plaintiffs are
13                      potentially covered under the Policy. ASIC reserves the right to have
14                      its duties judicially determined by filing a lawsuit seeking a court’s
15                      declaration of its rights and obligations under the Policy.”
16                  • “ASIC reserves its right to seek reimbursement from Horizon Solar for
17                      fees and costs ASIC incurs solely in the defense of claims not
18                      potentially covered under the Policy. ASIC also reserves its right to
19                      seek reimbursement from Horizon Solar for any indemnity payment it
20                      makes to satisfy all or part of any judgment or settlement in connection
21                      with this matter, as permitted under all applicable law.”
22             FIRST CLAIM FOR RELIEF -- DECLARATORY JUDGMENT
23        (No Duty to Defend and/or Indemnify Based On the Invasion of Privacy
24                                              Exclusion.)
25            19.      ASIC re-alleges and incorporates by reference paragraphs 1 through 18
26 of this Complaint as though fully set forth herein.
27
28

                                                     -6-
     SMRH:4832-4348-7671.1                COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
     Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 7 of 12 Page ID #:7



 1            20.      An actual controversy exists between ASIC and Horizon Solar
 2 regarding ASIC’s obligations, if any, to defend and/or indemnify Horizon Solar
 3 under the Policy against the Underlying Class Action.
 4            21.      ASIC is informed and believes, and thereon alleges, that Horizon Solar
 5 contends that the Policy obligates ASIC to defend and/or indemnify Horizon Solar
 6 against the claims in the Underlying Class Action. ASIC disputes this and contends
 7 that it has no duty or defend or indemnify Horizon Solar against any of the claims in
 8 the Underlying Class Action.
 9            22.      In particular, ASIC contends that the Policy’s Invasion of Privacy
10 Exclusion applies to eliminate any potential of covered damages or losses, and that
11 the Invasion of Privacy Exclusion negates coverage for any available damages or
12 remedies based on Horizon Solar’s alleged violation of the TCPA or State Law.
13            23.      ASIC is entitled to a judicial determination of its rights and duties
14 under the Policy pursuant to 28 U.S.C. Section 2201.
15            24.      ASIC has no plain, speedy or adequate remedy at law to resolve the
16 controversy between it and Horizon Solar.
17            25.      ASIC seeks a judicial determination and declaration by this Court, as
18 follows:
19                     a.    Under the Policy, ASIC has and had no duty to defend Horizon
20                           Solar, or to pay any portion of Horizon Solar’s defense costs and
21                           expenses, in the Underlying Class Action;
22                     b.    Under the Policy, ASIC has and had no duty to indemnify
23                           Horizon Solar, or to pay any portion of any settlement or
24                           judgment, in the Underlying Class Action.
25           SECOND CLAIM FOR RELIEF -- DECLARATORY JUDGMENT
26     (No Duty to Defend and/or Indemnify Based On the Harassment Exclusion.)
27            26.      ASIC re-alleges and incorporates by reference paragraphs 1 through 25
28 of this Complaint as though fully set forth herein.

                                                     -7-
     SMRH:4832-4348-7671.1                COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
     Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 8 of 12 Page ID #:8



 1            27.      An actual controversy exists between ASIC and Horizon Solar
 2 regarding ASIC’s obligations, if any, to defend and/or indemnify Horizon Solar
 3 under the Policy against the Underlying Class Action.
 4            28.      ASIC is informed and believes, and thereon alleges, that Horizon Solar
 5 contends that the Policy obligates ASIC to defend and/or indemnify Horizon Solar
 6 against the claims in the Underlying Class Action. ASIC disputes this and contends
 7 that it has no duty to defend or indemnify Horizon Solar against any of the claims in
 8 the Underlying Class Action.
 9            29.      In particular, ASIC contends that the Policy’s Harassment Exclusion
10 applies to eliminate any potential of covered damages or losses, and that the
11 Harassment Exclusion negates coverage for any available damages or remedies
12 based on Horizon Solar’s alleged violation of the TCPA or State Law.
13            30.      ASIC is entitled to a judicial determination of its rights and duties
14 under the Policy pursuant to 28 U.S.C. Section 2201.
15            31.      ASIC has no plain, speedy or adequate remedy at law to resolve the
16 controversy between it and Horizon Solar.
17            32.      ASIC seeks a judicial determination and declaration by this Court, as
18 follows:
19                     a.    Under the Policy, ASIC has and had no duty to defend Horizon
20                           Solar, or to pay any portion of Horizon Solar’s defense costs and
21                           expenses, in the Underlying Class Action;
22                     b.    Under the Policy, ASIC has and had no duty to indemnify
23                           Horizon Solar, or to pay any portion of any settlement or
24                           judgment, in the Underlying Class Action.
25
26
27
28

                                                     -8-
     SMRH:4832-4348-7671.1                COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
     Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 9 of 12 Page ID #:9



 1    THIRD CLAIM FOR RELIEF – RESTITUTION, UNJUST ENRICHMENT
 2                                 OR OTHER EQUITABLE RELIEF
 3                               (For Reimbursement of Defense Costs.)
 4            33.      ASIC re-alleges and incorporates by reference paragraphs 1 through 32
 5 of this Complaint as though fully set forth herein.
 6            34.      If this Court rules that ASIC has and/or had no duty to defend Horizon
 7 Solar under the Policy with respect to the Underlying Class Action, then ASIC is
 8 entitled to restitution from Horizon Solar for all attorneys’ fees, disbursements and
 9 other costs and expenses it incurred defending Horizon Solar in the Underlying
10 Class Action (collectively “Defense Costs”).
11 FOURTH CLAIM FOR RELIEF – RESTITUTION, UNJUST ENRICHMENT
12                                 OR OTHER EQUITABLE RELIEF
13                           (For Reimbursement of Any Indemnity Payment.)
14            35.      ASIC re-alleges and incorporates by reference paragraphs 1 through 34
15 of this Complaint as though fully set forth herein.
16            36.      If this Court rules that ASIC has and/or had no duty to defend Horizon
17 Solar under the Policy with respect to the Underlying Class Action, because one or
18 more exclusions including, without limitation, the Invasion of Privacy Exclusion,
19 eliminate(d) any potential of covered damages or losses under the Policy, then ASIC
20 is entitled to restitution of any payment that it makes to settle the claims asserted
21 against Horizon Solar in the Underlying Class Action or to satisfy, in whole or in
22 part, any judgment entered against Horizon Solar in the Underlying Class Action.
23            37.      If this Court rules that ASIC has and/or had no duty to indemnify
24 Horizon Solar under the Policy with respect to the Underlying Class Action, because
25 one or more exclusions including, without limitation, the Invasion of Privacy
26 Exclusion, negate coverage for the damages or losses asserted in the Underlying
27 Class Action, then ASIC is entitled to restitution of any payment that it makes to
28 settle the claims asserted against Horizon Solar in the Underlying Class Action or to

                                                   -9-
     SMRH:4832-4348-7671.1                COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
  Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 10 of 12 Page ID #:10



 1 satisfy, in whole or in part, any judgment entered against Horizon Solar in the
 2 Underlying Class Action.
 3                                      PRAYER FOR RELIEF
 4            Plaintiff ASIC prays for the following:
 5 As to the First Claim for Relief:
 6            1.       For a declaration that, pursuant to the Invasion of Privacy Exclusion,
 7 ASIC has and had no duty to defend Horizon Solar, or pay any portion of its defense
 8 costs, in the Underlying Class Action;
 9            2.       For a declaration that, pursuant to the Invasion of Privacy Exclusion,
10 ASIC has and had no duty to indemnify Horizon Solar in the Underlying Class
11 Action;
12            3.       For costs of suit herein; and
13            4.       For such other and further relief as the Court deems just and proper.
14 As to the Second Claim for Relief:
15            1.       For a declaration that, pursuant to the Harassment Exclusion, ASIC has
16 and had no duty to defend Horizon Solar, or pay any portion of its defense costs, in
17 the Underlying Class Action;
18            2.       For a declaration that, pursuant to the Harassment Exclusion, ASIC has
19 and had no duty to indemnify Horizon Solar in the Underlying Class Action;
20            3.       For costs of suit herein; and
21            4.       For such other and further relief as the Court deems just and proper.
22 As to the Third Claim for Relief:
23            1.       For reimbursement to ASIC of its payment of Defense Costs;
24            2.       For pre-judgment interest on each payment of Defense Costs;
25            3.       For costs of suit herein; and
26            4.       For such other and further relief as the Court deems just and proper.
27
28

                                                       -10-
     SMRH:4832-4348-7671.1                COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
 Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 11 of 12 Page ID #:11



1 As to the Fourth Claim for Relief:
2             1.       For reimbursement to ASIC of any indemnity payment it makes or may
3                      make to settle the Underlying Class Action against Horizon Solar, or to
4                      satisfy, in whole or in part, any judgment entered against Horizon Solar
5                      in the Underlying Class Action;
6             2.       For pre-judgment interest on the amount of any such payments;
7             3.       For costs of suit herein; and
8             4.       For such other and further relief as the Court deems just and proper.
9
10 Dated: March 16, 2020
11                                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
12
                                      By                  /s/ Jeffrey S. Crowe
13                                                        JOHN T. BROOKS
14                                                       JEFFREY S. CROWE
                                                         Attorneys for Plaintiff
15
                                                   ATLANTIC SPECIALTY INSURANCE
16                                                            COMPANY
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -11-
     SMRH:4832-4348-7671.1                 COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
 Case 5:20-cv-00545 Document 1 Filed 03/16/20 Page 12 of 12 Page ID #:12



1                                      DEMAND FOR JURY
2             1.       Plaintiff Atlantic Specialty Insurance Company hereby demands trial
3 by jury on any jury triable issues and claims.
4
5 Dated: March 16, 2020
6                                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
7
                                     By                 /s/ Jeffrey S. Crowe
8                                                       JOHN T. BROOKS
9                                                      JEFFREY S. CROWE
                                                       Attorneys for Plaintiff
10                                               ATLANTIC SPECIALTY INSURANCE
11                                                          COMPANY
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -12-
     SMRH:4832-4348-7671.1                COMPLAINT FOR DECLARATORY JUDGMENT AND RESTITUTION
